Exhibit 99.3 Higher One Holdings, Inc. and Subsidiaries Unaudited Pro Forma Financial Information On August 7, 2012, Higher One Holdings, Inc. (“we”, “us” or “our”), through its wholly-owned subsidiary, Higher One, Inc. entered into an Asset Purchase Agreement with Campus Labs, LLC, or Campus Labs, to purchase substantially all of the assets of Campus Labs for consideration consisting of (i) $37.3 million in cash; (ii) warrants to purchase 150,000 shares our common stock; and (iii) a potential earn out payment calculated by multiplying the amount of 2013 revenues for the acquired business in excess of $12.5 million, if any, by 3.5. We completed the acquisition on August 7, 2012, and used cash on hand and borrowing available under our credit facility to pay the cash portion of the purchase price and related transaction costs.Campus Labs offers specialized, comprehensive assessment programs that combine data collection, reporting, organization, and campus-wide integration for higher education institutions, which we believe will help us deepen our relationships with higher education institutions by providing additional value-added services. Our Unaudited Pro Forma Condensed Consolidated Balance Sheet as of June 30, 2012 is based upon our historical unaudited balance sheet as of June 30, 2012, as filed with the Securities and Exchange Commission (the “SEC”) in our Quarterly Report on Form 10-Q on August 9, 2012 (the “Second Quarter 10-Q”), combined with the unaudited historical balance sheet of Campus Labs, LLC as of June 30, 2012, attached as Exhibit 99.2 to this Amendment No. 1 (the “8-K Amendment”) on Form 8-K/A to the Company’s Current Report (the “Original 8-K”) on Form 8-K, as filed with the SEC on August 7, 2012, coupled with the pro forma impact of applying the purchase method of accounting and other related adjustments included therein based upon available information and assumptions that we believe are reasonable. The Unaudited Pro Forma Condensed Consolidated Balance Sheet is presented as if the acquisition of Campus Labs had occurred on June 30, 2012. Our Unaudited Pro Forma Condensed Consolidated Statement of Operations for the six months ended June 30, 2012 is based upon our historical unaudited statement of operations for the six months ended June 30, 2012 (as filed with the SEC in the Second Quarter 10-Q), combined with the unaudited historical statement of operations of Campus Labs for the six months ended June 30, 2012, attached as Exhibit 99.2 to the 8-K Amendment. Our Unaudited Pro Forma Condensed Consolidated Statement of Operations for the year ended December 31, 2011 is based upon the historical audited statement of operations of the Company for the year ended December 31, 2011, as filed with the SEC in our Annual Report on Form 10-K on February 15, 2012 (the “2011 Form 10-K”), combined with the historical audited statement of operations of Campus Labs for the year ended December 31, 2011, attached as Exhibit 99.1 to the 8-K Amendment. Pro forma adjustments included therein are based upon available information and assumptions that we believe are reasonable. The Unaudited Pro Forma Condensed Consolidated Statements of Operations for the six months ended June 30, 2012 and for the year ended December 31, 2011 depict the effect of the acquisition of Campus Labs as if the transaction had occurred on January 1, 2011. The historical financial information has been adjusted to give effect to pro forma events that are directly attributable to the acquisition, are factually supportable, and with respect to the Unaudited Pro Forma Condensed Consolidated Statement of Operations, expected to have a continuing impact on our combined results. The assumptions used to prepare the Unaudited Pro Forma Condensed Consolidated Financial Statements (“Pro Forma Financial Statements”) are contained in the accompanying notes and should be reviewed in their entirety. The Pro Forma Financial Statements reflect an illustrative allocation of the purchase price to the assets and liabilities acquired based on currently available information. The purchase price allocation as of the August 7, 2012 acquisition date and the resulting effect on income from operations may differ from the pro forma amounts included herein and will be included in our Quarterly Report on Form 10-Q for the third quarter of 2012. The Pro Forma Financial Statements are for informational purposes only. These Pro Forma Financial Statements are not necessarily indicative of future results or of actual results that would have been achieved had the Campus Labs acquisition been consummated on the dates presented, and should not be taken as representative of our future consolidated operating results. The Pro Forma Financial Statements do not reflect any operating efficiencies or cost savings that we may achieve, or any additional expenses that we may incur, with respect to the combined companies. 1 Higher One Holdings, Inc. Pro Forma Combined Condensed Balance Sheet As of June 30, 2012 (in thousands, unaudited) Historical Higher One Historical Campus Labs Pro Forma Adjustments Pro Forma Combined Assets Current assets: Cash and cash equivalents $ $ $ ) (j)(m) $ Investments in marketable securities - - Accounts receivable - Income receivable - - Deferred tax assets 28 - - 28 Income tax receivable - - Prepaid expenses and other current assets 65 - Restricted cash - - Total current assets ) Deferred costs - - Fixed assets, net - Intangible assets, net (f)(i) Goodwill (g)(h)(k) Loan receivable related to New Markets Tax Credit financing - - Other assets 25 ) (c) Restricted cash - - Total assets $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ $ $ - $ Line of credit and current portion of long-term debt - ) (d) - Current portion of contingent earn-out payable - ) (e) - Deferred revenue (n) Total current liabilities ) Deferred revenue )
